El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En el primero de los casos arriba titulados los deman-dantes apelan de una resolución en que se les negó el derecho a proseguir su recurso de apelación m forma pauperis. La corte oyó la moción y la prueba sobre ella presentada. Nin-guna de esta prueba lia sido elevada a este tribunal y, en su consecuencia, la apelación debe ser desestimada.
En el segundo caso la corte concedió una prórroga para que el taquígrafo preparara la transcripción de la evidencia, estando ésta concebida en los siguientes términos: “30 días después de una resolución que habrá de dictar ese Hon. Tri*97hn-nal en nn caso que al tiempo de obtener la prórroga estaba ya apelado para ante ese Hon. Tribunal.” Los apelados ci-tan jurisprudencia al efecto de que el término concedido era demasiado indefinido. No sin tener cierta duda, nos inclina-mos a creer que el término es definido y daremos a los ape-lantes el beneficio de nuestra duda y denegaremos la moción de desestimación.